Per Curiam.
In March, 1899, one Vigfussen was a retail merchant in Seattle, and made sale of his stock of goods to the plaintiffs, who were merchants in the town of Kent. The sale between Berlin Bros, and Vigfussen had been negotiated on Saturday. A hill of sale was executed on Sunday, and an inventory of the goods taken on that day, and they were packed and delivered to the railway company for delivery to Berlin Bros, at Kent. On Monday forenoon appellants, Fischer Bros., Lilly, Bogardus & Co., and Hansen, who were creditors of Vigfussen, levied writs of attachment upon the goods so packed. Thereupon the respondents filed their affidavit claiming the goods. At *466the conclusion of the trial the court withdrew the ease from the consideration of the jury, upon plaintiffs’ challenge to the sufficiency of the evidence, and entered judgment for the plaintiffs.
We have examined the evidence, and it appears without contradiction that respondents paid in cash sixty per cent, of the invoice price of the goods sold to them; that the amount paid was $477.25, which was paid on Monday morning after the delivery of the goods to respondents. There was no evidence offered tending to show that the price paid was not a reasonable one. There is no- evidence tending to show that respondents had knowledge that Vigfussen was indebted considerably, or that he owed anything more than small accounts. In fact, there is no tangible evidence of any knowledge on the part of respondents of any fraudulent intention upon the part of Vigfussen, though the haste of the sale and delivery of the goods'give rise to suspicion. The only defense offered was that of a fraudulent sale.
We cannot see any error in the court’s conclusion, and the judgment is affirmed.